Case 3:20-cv-00291-MMA-BGS Document 37 Filed 11/02/20 PageID.115 Page 1 of 1




  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9
                      SOUTHERN DISTRICT OF CALIFORNIA
 10
 11     CHRIS LANGER,                           Case No. 20cv291-MMA-BGS
 12                Plaintiff,
 13        v.
                                                ORDER GRANTING JOINT
                                                MOTION TO DISMISS
 14     SPECTRUM TB EXCHANGE,
        LLC, a Delaware Limited Liability       [Doc. No. 35]
 15     Company;
        AIRGAS USA, LLC, a Delaware
 16     Limited Liability Company; and
        Does 1-10,
 17
                   Defendants.
 18
 19
 20         Upon due consideration, good cause appearing, the Court GRANTS
 21   the parties’ joint motion and DISMISSES this action with prejudice, each
 22   party to bear their own attorneys’ fees and costs. The Court DIRECTS the
 23   Clerk of Court to close the case.
 24         IT IS SO ORDERED.
 25
 26   DATE: November 2, 2020                ______________________________
 27                                         HON. MICHAEL M. ANELLO
                                            United States District Judge
 28




                                            1

                                                                20cv291-MMA-BGS
